Sweeney, J.,
concurs in part and dissents in part in the following memorandum. Sweeney, J. (concurring in part and dissenting in part). I regret that I am unable to fully agree with the result reached by the majority. While my disagreement is a narrow one, it is, I believe, significant, necessitating a brief explanation. Where, as here, the court is to sustain the verdict on the issues of liability but concludes that the verdict is excessive and recommends a 62% reduction in the damages, I am of the view that the better procedure is to remand for retrial on the question of damages. To adopt the majority’s method unfairly deprives plaintiff Donna Rush of her entitlement to a jury assessment of damages.